                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                     8:11CR259

       vs.
                                                                        ORDER
NORMAN BROWN,

                       Defendant.


       Defendant Norman Brown appeared before the court on October 23, 2018, on a Second
Amended Petition for Warrant or Summons for Offender Under Supervision [148]. Defendant
was represented by Assistant Federal Public Defender Jeffrey L. Thomas, and the government
was represented by Assistant U.S. Attorney Christopher L. Ferretti. Defendant waived his right
to a probable cause hearing on the Second Amended Petition pursuant to Fed. R. Crim. P.
32.1(b)(1)(A).
       The government moved for detention. Through counsel, Defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Defendant has
failed to meet his burden to establish by clear and convincing evidence that he will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Second Amended Petition [148] alleges probable cause and that Defendant
should be held to answer for a final dispositional hearing before District Judge Rossiter.


       IT IS ORDERED:
       1.        The government’s motion to withdraw Amended Petition for Warrant or
Summons for Offender Under Supervision [135] is granted.
       2.        A final dispositional hearing will be held before District Judge Rossiter in
Courtroom No. 4, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on November 29, 2018, at 9:30 a.m. Defendant must be present in person.
       3.        Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       4.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       5.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 24th day of October, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
